Citation Nr: 0632407	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-24 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for scar, 
residual of pilonidal cyst, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1966 to May 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied entitlement to a disability 
rating in excess of 10 percent for scar, residuals of 
pilonidal cyst.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 1976, service connection for residuals of 
pilonidal cyst, analogously evaluated as a painful 
superficial scar, was established.  The veteran contends that 
the scar caused by the removal of his pilonidal cyst has 
resulted in chronic pain in his low back that radiates into 
his left leg.  He contends that his left leg is frequently 
numb.  He underwent a VA spine examination in December 2003.  
An examination of his lumbar spine revealed slight left 
lumbar scoliosis.  In addition, the examiner observed 
paravertebral tenderness on the left at the lumbar area.  The 
veteran also demonstrated decreased range of motion on 
flexion and extension.  An MRI of the lumbar spine revealed 
early disk degeneration, although no evidence of active 
pilonidal disease was observed.  The examiner diagnosed early 
degenerative disk disease with secondary lumbosacral strain.

The examiner concluded that it is as likely as not that the 
veteran's chronic low back and left leg pain are related to 
his service connected residual scar.  In addition, the 
examiner concluded that his low back and left leg symptoms 
are more likely than not related to the lumbosacral strain 
and degenerative disk disease.  It is not clear from the 
medical evidence currently of record exactly which low back 
and left leg symptoms are due to the veteran's service 
connected scar and which are due to 

his non-service connected degenerative disk disease and 
lumbosacral strain. To ensure VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim, 
the claim is REMANDED for the following development:

1.  Provide an appropriate VA examination 
to determine which symptoms are a residual 
of the service-connected cyst, surgery, or 
scar, and which symptoms are due to some 
other cause.  The examiner should 
determine if there is nerve damage or 
dysfunction attributable to the cyst, 
surgery, or scar.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the examination 
report.  If the examiner cannot 
distinguish the various symptomatology, 
this should be indicated.  

2.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issue on appeal.  If any 
benefit sought remains denied, the claimant 
should be provided a supplemental statement 
of the case and given the opportunity to 
respond. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


